DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 10, 17, and 18 are objected to because of the following informalities: 
With regard to claim 1: In line 33, replace “in close relationship” with --in a close relationship--.
With regard to claim 10: In line 10, in line 1 “comprise” should be replaced with --comprise(s)--.
With regard to claim 17: In line 2, “tire” should be replaced with --tyre-- in order to maintain consistency with the spelling used in the specification.
With regard to claim 18: In line 24, replace “in close relationship” with --in a close relationship--.
With regard to claim 18: In line 35, a comma should be inserted after the phrase “char product from the reactor”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with limitations which lack antecedent basis and limitations for which the antecedent basis is unclear. Such limitations that Examiner has identified are discussed below. However, given the length of the claims presented and the number of issues Examiner has identified, Applicant’s assistance is respectfully requested in ensuring that all claim limitations have proper and clear antecedent basis. 
Claim 1 recites the limitation "the non-oxidative thermal degradation of a rubber containing waste" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend this limitation to recite --non-oxidative thermal degradation of a rubber containing waste--.
Claim 1 recites the limitation "the outlet of the reactor" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should replace “the outlet of the reactor” with --an outlet of the reactor--.
Claim 1 recites the limitation "the one or more thermal reaction zones" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 earlier recites “one or more thermal treatment zones” in lines 4-5 (emphasis added). However, claim 1 contains no earlier recitation of “one or more thermal reaction zones". In fact, claim 1 appears to use the terms “thermal treatment zones” and “thermal reaction zones” interchangeably to refer to the same set of zones. Interchangeable use of two distinct terms within the claims leads to issues of clarity within the claims, and therefore, is improper.
A review of the claims suggests that Applicant’s preferred term is “thermal reaction zones”, as said term is used more often than “thermal treatment zones”. Therefore, in order to overcome this rejection Applicant should use replace all instances of “thermal treatment zones” with --thermal reaction zones.
In addition to the issues concerning the term “thermal reaction zones” discussed above, several references to the “one or more thermal reaction zones” throughout claim 1 are set forth in vague manners which raise issues of indefiniteness. 
To overcome this rejection Applicant should make all of the following amendments to claim 1:
In lines 4-5, replace “one or more thermal treatment zones” with --one or more thermal reaction zones--
In line 12, replace “each thermal reaction zone” with --each of the one or more thermal reaction zones--.
In line 21, replace “operating one or more thermal reaction zones” with --operating the one or more thermal reaction zones--.
In line 41, replace “each thermal treatment zone” with --each of the one or more thermal reaction zones--.
In Line 42, replace “that thermal treatment zone” with --that thermal reaction zone--. 
Claim 1 recites the limitation "the non-oxidative thermal degradation of rubber in the rubber containing waste" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 earlier recites “non-oxidative thermal degradation of a rubber containing waste” in lines 1-2. However, claim 1 does not earlier recite --non-oxidative thermal degradation of rubber in the rubber containing waste--.
To overcome this rejection, Applicant should replace "the non-oxidative thermal degradation of rubber in the rubber containing waste" in lines 14-15 with --the non-oxidative thermal degradation of the rubber containing waste--.
Claim 1 recites the limitation "the non-oxidative thermal degradation of the rubber" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 earlier recites “non-oxidative thermal degradation of a rubber containing waste” in lines 1-2. Claim 1 also earlier recites "the non-oxidative thermal degradation of rubber in the rubber containing waste". However, this limitation lacks antecedent basis and should be replaced with --the non-oxidative thermal degradation of the rubber containing waste--.
To overcome this rejection, Applicant should replace “the non-oxidative thermal degradation of the rubber" in line 17 with --the non-oxidative thermal degradation of the rubber containing waste--.
Claim 1 recites the limitation "the degradation temperature of the rubber containing waste" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should replace "the degradation temperature of the rubber containing waste" with --a degradation temperature of the rubber containing waste--.
Claim 1 recites the limitation "the thermal degradation temperature of rubber" in in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 earlier recites “degradation temperature of the rubber containing waste” in line 19 (emphasis added). However, claim 1 does not earlier recite “degradation temperature of the rubber containing waste”.
To overcome this rejection, Applicant should replace “the thermal degradation temperature of rubber” with --the thermal degradation temperature of the rubber containing waste--.
Claim 1 recites the limitation "the forward and reverse directions" in lines 23.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should replace "the forward and reverse directions" with --forward and reverse directions--.
Claim 1 recites the limitation "the degradation temperature of rubber" in in lines 28-29. There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should replace “the degradation temperature of rubber” with --the thermal degradation temperature of the rubber containing waste--.
Claim 1 recites the limitation "the internal cylindrical surface of the reactor" in line 32.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should replace “the internal cylindrical surface of the reactor” with --an internal cylindrical surface of the reactor--.
Claim 1 recites the limitation "the transport of the volatile gas or gasses and/or the char product" in lines 33-34.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should replace "the transport of the volatile gas or gasses and/or the char product" with -- transport of the volatile gas or gasses and/or the char product--.
Claim 1 recites the limitation "the degradation (pyrolysis) temperature of the rubber containing waste" in lines 36-37.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should replace "the degradation (pyrolysis) temperature of the rubber containing waste" with --the thermal degradation temperature of the rubber containing waste--.
Claim 1 recites the limitation "the non-oxidative thermal degradation of the rubber" in line 43.
In order to maintain consistency with the terminology suggested for use in the 112(b) rejections above, Applicant should replace "the non-oxidative thermal degradation of the rubber" in lines 14-15 with --the non-oxidative thermal degradation of the rubber containing waste--. 
Claims 2-17 are rejected due to their dependency on indefinite claim 1.
Claim 3 recites “The process of claim 1, wherein the reactor includes:” in line 1. However, claim 1 already specifies that the reactor includes (i.e. is “having”) several elements. Therefore, to avoid confusion, “wherein the reactor includes:” in line 1 of claim 3 should be amended to recite --wherein the reactor further includes--.
Claim 3 recites “wherein the reactor includes: at least two thermal reaction zones including: the first thermal reaction zone including one or more first heating elements, the one or more first heating elements controllable to heat the first thermal 20reaction zone to a first operating temperature, and a second thermal reaction zone including one or more second heating elements, the one or more second heating elements controllable to heat the second thermal reaction zone to a second operating temperature different to the first operating temperature,” in lines 2-9 (emphasis added). These limitations are indefinite for several reasons.
First, it is unclear if, or in what way, the recited “at least two thermal reaction zones”, i.e. the “first thermal reaction zone” and the “second thermal reaction zone” are related to the “one or more thermal reaction zones” recited in claim 1 (upon which claim 3 is dependent). Based on Applicant’s specification and Examiner’s understanding of Applicant’s invention. The “at least two thermal reaction zones” and the “one or more thermal reaction zones” are one in the same. However, there is nothing in the claims which actually requires that the “at least two thermal reaction zones” are related in any way to the “one or more thermal reaction zones”. In other words, as presently claimed, the “at least two thermal reaction zones” could be interpreted as being entirely separate from the “one or more thermal reaction zones”.
Second, there is insufficient antecedent basis in the claims for “the first thermal reaction zone including one or more first heating elements”. Examiner notes that there is insufficient antecedent basis for merely “the first thermal reaction zone” as well as “the first thermal reaction zone including one or more first heating elements”.
Third, assuming that the first thermal reaction zone and the second thermal reaction zone are part of the “one or more thermal reaction zones” recited in independent claim 1, it is unclear how the claimed “first operating temperature” and “second operating temperature” recited in claim 3 are related to the “operating temperature” to which the one or more thermal reaction zones” are heated as required by claim 1. Based on Applicant’s disclosure and Examiner’s understanding of Applicant’s invention, the “operating temperature” recited in claim 1 is actually several different operating temperatures, wherein one of said several different operating temperatures are maintained in individual ones of the one or more thermal reaction zones.
To overcome this rejection, Applicant should amend lines 2-9 of claim 3 as follows:
--
wherein the one or more thermal reaction zones includes at least two thermal reaction zones, the at least two thermal reaction zones including: 
a 
a second thermal reaction zone including one or more second heating elements, the one or more second heating elements controllable to heat the second thermal reaction zone to a second operating temperature different to the first operating temperature;--.
To overcome this rejection, Applicant should also amend claims 1 and/or 3 to clearly/definitively establish the relationship between the :operating temperature for mediating the non-oxidative thermal degradation of rubber in the rubber containing waste-- recited in claim 1 and the “first operating temperature” and the “second operating temperature” recited in claim 3.
Claim 3 recites “a first volatile gas or gases” in lines 12-13 and “a second volatile gas or gases” in lines 16-17. The relationship between the “first volatile gas or gases” and “volatile gas or gases” recited in line 30 of claim 1 is unclear, as is the relationship between the “second volatile gas or gases” and the “volatile gas or gases” recited in line 30 of claim 1.
Applicant should amend claims 1 and/or 3 to clarify said relationships as appropriate.
Claim 3 recites “to enhance the conversion of the rubber to the char product and from a second volatile gas or gases” in lines 16-17.
There is insufficient antecedent basis in the claim for “the conversion of the rubber to the char product”.
Furthermore, the limitation “to enhance the conversion of the rubber to the char product and from a second volatile gas or gases” does not make sense grammatically or technically. Presumably, Applicant intended to recite something along the lines of --to enhance conversion of the rubber to the char product and to form a second volatile gas or gases.--
Lastly, it the phrase “to enhance” renders this limitation indefinite, as it is unclear what would constitute enhancement of the conversion of the rubber to the char product, as well as what said conversion is enhanced with respect to.
Applicant should amend lines 16-17 claim 3 to correct and/or clarify the issues identified above as appropriate. 
 Claims 8-10 and 15 are rejected due to their dependency on indefinite claim 3.
Claim 4 recites “wherein the rubber containing waste in the one or more thermal reaction zones is heated to a temperature of from 445 °C and up to 550 °C.” It is unclear whether or not the temperature range recited in this claim corresponds to the “the temperature about the degradation temperature of rubber [i.e. a thermal degradation temperature of the rubber containing waste]” to which the rubber containing waste is heated in the thermal reaction zones as described in lines 27-30 of claim 1.
Applicant should amend claims 1 and/or 4 to clarify as appropriate.
Claim 5 recites “wherein the rubber containing waste in the one or more thermal reaction zones is heated to a temperature of from 460 °C and up to 500 °C.” It is unclear whether or not the temperature range recited in this claim corresponds to the “the temperature about the degradation temperature of rubber [i.e. a thermal degradation temperature of the rubber containing waste]” to which the rubber containing waste is heated in the thermal reaction zones as described in lines 27-30 of claim 1.
Applicant should amend claims 1 and/or 5 to clarify as appropriate.
Claim 6 recites “wherein the cooling step comprises cooling the char product to a temperature of no less than about 400 °C prior to discharging the char product from the reactor.” It is unclear whether or not the temperature recited in this claim corresponds to the “temperature below the degradation (pyrolysis) temperature of the rubber containing waste,” to which the char product is cooled as described in lines 36-40 of claim 1. 
Applicant should amend claims 1 and/or 6 to clarify as appropriate.
Claim 7 recites “wherein the pre-heating step comprises heating the rubber containing waste in the heating zone to a temperature of at least about 300 °C.” It is unclear whether or not the temperature recited in this claim corresponds to the “temperature below the degradation temperature of the rubber containing waste” to which the rubber containing waste is preheated as described in lines 18-20 of claim 1. 
Applicant should amend claims 1 and/or 7 to clarify as appropriate.
Claim 15 recites “the first volatile gas” in line 1. However, claim 3, upon which claim 15 is dependent, recites “a first volatile gas or gases” in lines 12-13.
It is unclear what claim 15 is implying by reciting merely “the first volatile gas” rather than --the first volatile gas or gases--. Should the use of merely “the first volatile gas” be construed as indicating that there is only one first volatile gas in claim 15? Examiner does not consider such a possibility to be within the scope of Applicant’s intentions.
Applicant should amend claim 15 and/or claim 3 to clarify as appropriate.
Examiner suggests amending claim 15 to recite --the first volatile gas or gases-- in place of “the first volatile gas”.
Claim 15 recites “the second volatile gas” in line 3. However, claim 3, upon which claim 15 is dependent, recites “a second volatile gas or gases” in lines 16-17.
It is unclear what claim 15 is implying by reciting merely “the second volatile gas” rather than --the second volatile gas or gases--. Should the use of merely “the second volatile gas” be construed as indicating that there is only one second volatile gas in claim 15? Examiner does not consider such a possibility to be within the scope of Applicant’s intentions.
Applicant should amend claim 15 and/or claim 3 to clarify as appropriate.
Examiner suggests amending claim 15 to recite --the second volatile gas or gases-- in place of “the second volatile gas”.
Claim 15 recites the limitation "the second volatile gas volumetric flow rate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend claim 15 to recite --a volumetric flow rate of the second volatile gas or gases--. 
Claim 16 recites the limitation "the residence time of the rubber containing waste in the heating and cooling zones" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend this limitation to recite --a residence time of the rubber containing waste in the heating and cooling zones--.
Claim 16 recites the limitation "the residence time in the thermal reaction zone" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend this limitation to recite --the residence time in the one or more thermal reaction zones--.
Claim 18 recites “the use of a hermetically sealed flow-through reactor to thermally degrade a rubber containing waste,” in the preamble thereof. Thus, it appears that Applicant intends for the claimed “use” to be interpreted as a method. However, claim 18 fails to recite any active method steps. Therefore, it is unclear if claim 18 should actually be interpreted as a method claim, or if it is drawn to some other category of invention.
Examiner notes that the following clauses do not constitute active method steps:
“wherein flighting on the screw auger tracks the internal cylindrical surface of the reactor in close relationship to minimise or prevent the transport of material through 30a clearance space between outer edges of the flighting and the internal cylindrical surface of the reactor,” (lines 23-26).
“37the heating zone is operated so as to pre-heat the rubber containing waste to a temperature lower than the thermal degradation temperature of the rubber containing waste prior to transporting the rubber containing waste through the one or more thermal reaction zones,” (Lines 27-30).
“the cooling zone is operated so as to cool the char product to a temperature below the degradation (pyrolysis) temperature of the rubber containing waste and sufficient to prevent condensation of any volatile organic compounds (VOCs) that have not been extracted into a liquid and produce a dry char residue product, prior to discharging the char product from the reactor and wherein the cooling zone comprises one or more gas outlets for withdrawing gas or gases,” (Lines 31-36). 
Although the aforementioned clauses are drafted using functional language, they are not drafted in the form of active method steps.
For example, the clause in lines 27-30 recites “the heating zone is operated”. If said clause were to be redrafted as an active method step, it would read as --operating the heating zone--. 
 Furthermore, even if the clauses in lines 23-36 were active method steps, claim 18 would still be unclear in scope, as claim 18 would be drawn to a method of using “a hermetically sealed flow-through reactor to thermally degrade a rubber containing waste” while failing to recite any active method step(s) which would actually result in thermal degradation of a rubber containing waste. Thus, it is unclear (and would still be even if lines 23-36 were redrafted as active method steps) how claim 18 qualifies as a method of using “a hermetically sealed flow-through reactor to thermally degrade a rubber containing waste”. 
As an example of an active method step which achieves the result of thermal degradation of a rubber containing waste, examiner points to the clause(s) in lines 23-30 of claim 1, which recite (albeit somewhat indirectly) an active method step wherein rubber containing waste is transported through one or more thermal reaction zones and heated therein to a temperature above the thermal degradation temperature of rubber [i.e. of the rubber containing waste], which implicitly results in thermal degradation of said rubber containing waste.
	To overcome this rejection, Applicant should amend claim 18 to recite active method steps involved in the use of a hermetically sealed flow-through reactor to thermally degrade a rubber containing waste, wherein said active method steps include at least one step which clearly results in rubber containing waste being thermally degraded.
Claim 18 recites the limitation "the non-oxidative thermal degradation of rubber in the rubber containing waste" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
	To overcome this rejection, Applicant should amend this limitation to recite --non-oxidative thermal degradation of rubber in the rubber containing waste--.
Claim 18 recites the limitation "the forward and reverse directions" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend this limitation to recite --forward and reverse directions--.
Claim 18 recites the limitation "the residence time in the reactor" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend this limitation to recite --a residence time of the rubber containing waste in the reactor--.
Claim 18 recites the limitation "the thermal degradation temperature of the rubber containing waste" in lines 28-29.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend this limitation to recite --a thermal degradation temperature of the rubber containing waste--.
Claim 18 recites the limitation "the char product" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend this limitation to recite --a char product--.
Claim 18 recites the limitation "the degradation (pyrolysis) temperature of the rubber containing waste" in line 32.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, Applicant should amend this limitation to recite --the thermal degradation temperature of the rubber containing waste--.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/490,071 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are directed essentially to the method for which the apparatus of claims 1-15 in the copending ‘071 application has been designed.
It would have been obvious to one of ordinary skill in the art to modify the apparatus claims of ‘071 application to recite the method for which the device thereof is designed, thus arriving at the claims of the present application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,168,259. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are directed to a method that is essentially identical to the method(s) of claims 1-18 in the ‘259 patent.
The principle difference between the two claim sets is that the claims of the ‘259 patent recite temperature ranges in the independent claims, whereas the claims of the present application only recite said temperature ranges in dependent claims. 
It would have been obvious to one of ordinary skill in the art to modify the method claims of ‘259 patent by rearranging the order in which the limitations thereof are presented, thus arriving at the claims of the present application.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,168,259. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are directed essentially to a method of operating the apparatus recited in claim 19 of the ‘259 patent.
It would have been obvious to one of ordinary skill in the art to modify the apparatus claims of ‘259 patent to recite the method of operating the said apparatus, thus arriving at the claims of the present application.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,162,030. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are directed essentially to a method of operating the apparatus recited in the claims of the ‘030 patent.
It would have been obvious to one of ordinary skill in the art to modify the apparatus claims of ‘030 patent to recite the method of operating the said apparatus, thus arriving at the claims of the present application.

Allowable Subject Matter
Claims 1-18 would be allowable if: 1) rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and 2) the double patenting rejections set forth above were overcome, e.g. by filing a terminal disclaimer. 
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 is drawn to a method for the non-oxidative thermal degradation of rubber containing waste.
The closest prior art of record is Karanikas (US 9,920,251) in view of Kaczmarek (US 2010/0076245) and Abdulbaki (“Final Design Report, Pyrolysis Feeder) as described in the 103 rejection of claim 1 set forth in the 3/9/2021 Non-Final Rejection of parent application 16/467,554.
	Claim 1 requires “feeding the rubber containing waste through an inlet and into a hermetically
sealed cylindrical flow-through reactor having a heating zone, a cooling zone, and one or more thermal treatment zones arranged along a horizontal axis of the reactor between the inlet and the outlet of the reactor, wherein the one or more thermal reaction zones are located between the heating zone and the cooling zone, wherein the heating zone is located upstream of the one or more thermal reaction zones and the cooling zone is located downstream of the one or more thermal reaction zones,” and “operating a screw auger in both the forward and reverse directions to agitate 25the rubber containing waste within the reactor and to transport the rubber containing waste along the horizontal axis of the reactor, and through the reactor at a rate to provide,” (emphasis added).
	These limitations implicitly require that the screw auger be arranged so as to pass through the entirety of the reactor (i.e. all of the heating zone, the cooling zone, and the one or more thermal reaction zones) such that said screw auger is responsible for transporting material through the entirety of the reactor (i.e. all of the heating zone, the cooling zone, and the one or more thermal reaction zones).
	The combination of Karanikas, Kaczmarek, and Abdulbaki fails to teach or suggest a reactor wherein a single screw auger passes through all of a heating zone, a cooling zone (as limited by claim 1’s other limitations), and one or more thermal reaction zones (as limited by claim 1’s other limitations).
There is no prior art of record which cures the deficiencies of Karanikas, Kaczmarek, and Abdulbaki.
	Therefore, Claim 1 and its dependents are novel and non-obvious over the prior art of record.
Independent claim 18 is drawn to a method of using a reactor for the non-oxidative thermal degradation of rubber containing waste.
The closest prior art of record is Karanikas (US 9,920,251) in view of Kaczmarek (US 2010/0076245) and Abdulbaki (“Final Design Report, Pyrolysis Feeder) as described in the 103 rejection of claim 17 set forth in the Non-Final Rejection mailed 3/9/2021.
The combination of Karanikas, Kaczmarek, and Abdulbaki fails to teach or suggest a hermetically sealed flow through reactor for thermal degradation of rubber like that of claim 17 wherein the cooling zone includes “one or more gas outlets for withdrawing gas or gases”, and wherein each thermal reaction zone is provided with “one or more gas outlets for withdrawing gas or gases evolved during the non-oxidative thermal degradation of rubber.”
There is no prior art of record which cures the deficiencies of Karanikas, Kaczmarek, and Abdulbaki.
Therefore, claim 18 is novel and non-obvious over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772